FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January, 2011 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: an announcement on power generation increase in 2010 of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on January 19, 2011. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION WITHIN CHINA INCREASES 26.25% FOR THE WHOLE YEAR OF 2010 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the "Company") announces its power generation of 2010. According to the Company's preliminary statistics, as of 31 December 2010, the Company's total power generation within China on consolidated basis amounted to 256.95 billion kWh, representing an increase of 26.25% over the same period last year. Accumulated electricity sold amounted to 241.799 billion kWh. The increase in power generation of the Company was mainly attributable to the following reasons: 1. the Company has increased its sales efforts, thereby grasping the growth trend of the national economy in 2010 and the favourable conditions for substantial increase in the national electricity demand, expanding various marketing channels and increasing power generation; 2. the Company had various new generating units commenced operation, thereby increasing the market share; and 3. under the impact of the global financial crisis, the national electricity demand in 2009 was depressed. The base number of the power generation was relatively lower, resulting in a relatively higher growth in 2010 as compared to the same period of last year. The power generation and electricity sold by each of the Company's domestic power plants of 2010 are listed below (in billion kWh): Domestic Power Plant Power generation of 2010 Power generation of 2009 Change Electricity sold in 2010 Liaoning Province Dalian -5.65% Dandong -5.25% Yingkou 4.76% Yingkou Co-generation 2,882.93% Inner Mongolia Huade Wind Power — — Hebei Province Shang'an 19.23% Gansu Province Pingliang 76.19% Beijing Beijing Co-generation 7.06% Tianjin Yangliuqing Co-generation 7.19% Shanxi Province Yushe 9.52% Shandong Province Dezhou 8.27% Jining 157.88% Xindian 9.33% Weihai 13.23% Rizhao Phase II 11.56% ※Zhanhua Co-generation — — Domestic Power Plant Power generation of 2010 Power generation of 2009 Change Electricity sold in 2010 Henan Province Qinbei 11.60% Jiangsu Province Nantong 10.58% Nanjing 2.87% Taicang 0.75% Huaiyin 10.35% Jinling (Combined-cycle) 7.08% Jinling (Coal-fired) — — Qidong Wind Power 39.87% Shanghai Shidongkou First 10.50% Shidongkou Second -2.71% Shanghai Combined-cycle 94.81% Shidongkou Power — Chongqing Luohuang 15.60% Zhejiang Province Changxing -32.05% Yuhuan 17.71% Hunan province Yueyang 10.74% Jiangxi Province Jinggangshan 158.36% Fujian Province Fuzhou 3.42% Guangdong Province Shantou Coal-fired 13.52% Haimen 258.67% Total 26.25% ※ Shandong Zhanhua Co-generation Limited Company ("Zhanhua Co-generation"), a company acquired by the Company from Shandong Electric Power Corporation, was consolidated into Company's accounts since December 2010. The figures represented the power generation and electricity sold by Zhanhua Co-generation for December 2010. The accumulated power generation of Tuas Power Limited in Singapore of 2010 accounted for a market share of 24.7% in Singapore, representing an increase of 0.4 percentage points as compared to 24.3% of the same period last year. By Order of the Board Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Liu Jipeng (Executive Director) (Independent Non-executive Director) Huang Long Yu Ning (Non-executive Director) (Independent Non-executive Director) Wu Dawei Shao Shiwei (Non-executive Director) (Independent Non-executive Director) Huang Jian Zheng Jianchao (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Wu Liansheng (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Beijing, the PRC 19 January 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:January 19, 2011
